 

Case 1:20-cv-07333-GBD-KHP Document5 Filed os/s1/21 at Page lofi

   

aN as E
nee swe ‘as

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

Ricardo Done,

Plaintiff(s),
-against- 20cv7333(GBD)
PRO SE PRETRIAL
Commissioner of Social Security; CONFERENCE
Social Security Administration
Defendant(s).

X

 

Pro se Plaintiff and counsel for all parties are hereby notified that this case is referred to
Magistrate Judge Katherine H. Parker for the purposes of Case Management and Scheduling
pursuant to Federal Rule Civil Procedure 16. You are directed to furnish all attorneys in this
action with copies of this order and enclosures. If you are unaware of the identity of counsel for
any of the parties, you must send a copy of the notice and rules to that party personally.

All correspondence to the Court should be addressed to the chambers of Magistrate
Judge Katherine H. Parker and submitted to the Pro Se Intake Unit, located in the Thurgood
Marshall United States Courthouse, 40 Foley Square, New York, New York 10007 telephone
(212) 805-0175.

Any procedural questions by Pro Se plaintiff should be addressed to the Office of Pro Se
Intake Unit at (212) 805-0175.

Dated: March 31, 2021
New York, New York

SO ORDERED:
Daisy, 5. Dor.

Gearge B. Daniels
United States District Court

 

 
